Appeal from an order of Family Court, Cattaraugus County (Nenno, J.), entered July 3, 2002, which adjudged that respondent is a juvenile delinquent and placed her on probation for a period of one year.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court’s finding that respondent committed an act that, if committed by an adult, would constitute the crime of assault in the third degree (Penal Law § 120.00) is based on legally sufficient evidence and is not against the weight of the evidence. The circumstantial evidence, including that contained on the videotape of the incident, establishes that respondent tripped her school bus driver as the driver walked past her down the aisle of the bus, causing the driver to injure her knee (see Matter of Joseph J., 299 AD2d 235 [2002]). Respondent’s intent to cause physical injury can be inferred from the conduct and surrounding circumstances (see Matter of Marcel F., 233 AD2d 442 [1996]), including the evidence that the tripping occurred immediately after the bus driver forced respondent to change her seat to the front of the bus, a move respondent admitted she did not like. Present — Pigott, Jr., PJ., Green, Pine, Wisner and Gorski, JJ.